         Case 2:18-cv-03305-PD Document 35 Filed 10/17/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE PHOENIX INSURANCE                           :
COMPANY LTD., ET AL.,                           :
               Plaintiffs,                      :
                                                :
          v.                                    :      Civ. No. 18-3305
                                                :
TEVA PHARMACEUTICAL                             :
INDUSTRIES LTD., ET AL.,                        :
                Defendants.                     :

                                           ORDER
      AND NOW, this 17th day of October, 2018, it is hereby ORDERED that my Order

(Doc. No. 34) is VACATED.

      IT IS FURTHER ORDERED that:

  1. The Parties’ Stipulation and Proposed Order (Doc. No. 33) is ADOPTED in part;

  2. Plaintiffs’ Response to Defendant’s Motion to Transfer (Doc. No. 30) is due no later than

     October 26, 2018;

  3. Defendants’ optional Reply is due no later than November 9, 2018;

  4. Defendants have no obligation to answer or otherwise respond to the Complaint, or any

     other complaint filed in this action, until twenty-one (21) days after the Court has decided

     Defendants’ Motion to Transfer (Doc. No. 30);

  5. This Order is entered without prejudice to any party seeking any interim relief; and

  6. Nothing herein shall be deemed to constitute a waiver of any rights, defenses, objection, or

     any other application to any court that a party may have with respect to the claims set forth

     in the Complaint.                                             AND IT IS SO ORDERED.

                                                                   /s/ Paul S. Diamond
                                                                   _______________________
                                                                   Paul S. Diamond, J.
